Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-24-2003

Williams v. Price
Precedential or Non-Precedential: Non-Precedential

Docket No. 00-3117




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Williams v. Price" (2003). 2003 Decisions. Paper 439.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/439


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 00-3117


                               AARON W ILLIAMS,

                                    Appellant

                                         v.

            SUPERINTENDENT JAMES PRICE; SERGEANT EILER;
          OFFICER WILLIAM KOERBEL; DOCTOR STEPHEN STEVENS


     ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF PENNSYLVANIA

                            (Dist. Court No. 98-cv-01811)
                       District Court Judge: Robert J. Cindrich


                     Submitted Under Third Circuit LAR 34.1(a)
                                February 11, 2003

    Before: ALITO and M cKEE, Circuit Judges, and SCHWARZER,* District Judge.

                            (Opinion Filed: June 24, 2003)


                             OPINION OF THE COURT




      *
       The Honorable William W Schwarzer, United States District Judge for the
Northern District of California, sitting by designation.
PER CURIAM:

       Because we write for the parties, the background of this case is not set out

in detail. This is an appeal from a final order in a case in which a state prisoner

asserted Eighth Amendment claims pursuant to 42 U.S.C. § 1983 against prison

officials and a doctor. We affirm.

       On appeal, the plaintiff raises three issues. Appellant’s Br. at 3-4. The

plaintiff first argues that the District Court erred in dismissing his claim against the

doctor pursuant to Fed. R. Civ. Proc. 12(b)(6). The plaintiff contends that the

complaint adequately asserted an Eighth Amendment claim based on deliberate

indifference to serious medical needs. However, we agree with the District Court

and the Magistrate Judge that deliberate indifference cannot be proven under the

relevant allegations of the complaint. See Steele v. Choi, 82 F.3d 175 (7th Cir.

1996); Bellecourt v. United States, 994 F.2d 427 (8 th Cir.l 1993). Furthermore, any

attempt to replead would have been futile.

       The plaintiff next argues that the District Court erred in holding that he

failed to exhaust administrative remedies. The plaintiff advances an interpretation

of the Prison Litigation Reform Act under which a prisoner could deliberately

bypass all administrative remedies and then file in federal court once the time for

pursuing administrative remedies has run out. The language of the PLRA does not

compel this result; the plaintiff cites no precedent adopting this construction; and

we are convinced that the PLRA was intended to prevent just such tactics. We

therefore reject the plaintiff’s argument. We likewise conclude that the denial of


                                          -2-
the plaintiff’s request for an extension of time to file a grievance was not arbitrary

or capricious.

       Finally, we hold that the District Court did not abuse its discretion in failing

to appoint counsel for the plaintiff. We have considered all of the arguments set

out in the plaintiff’s complaint and find no ground for reversal.